Case 8:19-cv-00418-JLS-JDE Document 41 Filed 07/31/20 Page 1 of 1 Page ID #:813



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   ANA MORA, individually and as               CASE NO.: 8:19-cv-00418 JLS (JDEx)
     successor in interest to Erick Mora; LUIS
12   MORA, individually and as successor in
     interest to Erick Mora,                     ORDER RE JOINT STIPULATION
13                                               FOR DISMISSAL PURSUANT TO
                  Plaintiffs,                    FEDERAL RULES OF CIVIL
14                                               PROCEDURE RULE 41
     v.
15
     CITY OF GARDEN GROVE, a
16   municipality; SERGEANT BRIAN
     DALTON, an individual; and DOES 1
17   through 10, inclusive,
18                Defendants.
19
20         GOOD CAUSE APPEARING, and in accordance with the parties’ Joint
21   Stipulation for Dismissal Pursuant to Federal Rules of Civil Procedure Rule 41, the
22   above-entitled action (Case No. 8:19-cv-00418 JLS (JDEx)) is dismissed in its
23   entirety, with prejudice.
24         IT IS SO ORDERED.
25   DATED: July 31, 2020                         JOSEPHINE L. STATON
                                                 ______________________________
26                                               HON. JOSEPHINE L. STATON
                                                 UNITED STATES DISTRICT COURT
27                                               JUDGE
28
